DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, claims 1-13, in the reply filed on 04 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/201,256, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application fails to provide any support for any of the claims. No drawings were filed with the prior-filed application, the single claim contains no subject matter, and the Specification is not a Specification - it appears to be photos of notes. Prior-filed application, Application No. 15/209582, provides support for the current invention. As such, the effective filing date of the invention being examined is 13 July 2016.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: The phrase “of the noise reduction subsystem the biomonitoring headset” in line 13 of claim 1 should be amended to read “of the noise reduction subsystem of the biomonitoring headset”; Claim 9 has two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the phrases “the first noise-reduced EEG dataset” and “the second noise-reduced EEG dataset”. These phrases lack proper antecedent basis as claim 1 does not mention any noise-reduced EEG datasets. Claim 2 recites a first noise-reduced EEG dataset and a second noise-reduced EEG dataset. For this examination, claim 7 is being interpreted as if it is dependent on claim 2. Claim 8 is rejected due to its dependency on claim 7. Claim 13 is indefinite in that it contains two periods - one after the “generating a second combined” limitation, and one after the “generating a second cognitive state metric” limitation. For this examination, the period after the “generating a second combined” limitation is being interpreted as a semicolon.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including indicating extracting a bioparameter from obtained data. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of extracting a bioparameter from obtained data sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites extracting a bioparameter, but makes no recitation regarding how the extracted bioparameter is used or implemented. Of note, the extracted bioparameter is not even displayed or presented to a user for further analysis or action-taking measures. The mere extraction of a bioparameter does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the extracted bioparameter, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of collecting EEG signal data and reference signal data, and generating an aggregated EEG dataset based on the collecting signals. Collecting EEG signal data and reference signal data is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the collecting steps are each recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to gathering EEG signal data or performing an additional step classified as an Abstract Idea (identifying time-varying oscillations in data and estimating a heart rate or heart rate variability from the observation). The collecting, aggregating, and extracting steps recited in the independent claim maintain a high level of generality even when considered in combination with the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’188 (WO 2016/070188 – cited by Applicant) in view of Delic’486 (WO 2009/087486 – cited by Applicant).
Regarding claim 1, Figures 9 and 10 of Kim’188 (and their corresponding descriptions) disclose a method for detecting bioelectrical signals from a user (sections [0008], [0017], and [0030]), the method comprising: establishing bioelectrical contact between a first subregion (right ear) of a region (right side of head) of the user and a first electroencephalogram (EEG) sensor of a biomonitoring neuroheadset (see Figures 1, 6, and 7, sections [0035] and [0043-0044]); establishing bioelectrical contact between a second subregion of the region of the user and a first reference sensor of a noise reduction subsystem of the biomonitoring neuroheadset (section[0044]); establishing bioelectrical contact between a first auxiliary subregion (left ear) of an auxiliary region (left side of head) of the user and a second EEG sensor of the biomonitoring neuroheadset (Figure 7 shows that electrodes are on both the left and right sides of the neuroheadset); establishing bioelectrical contact between a second auxiliary subregion of the auxiliary region of the user and a second reference sensor of the noise reduction subsystem of the biomonitoring headset (section [0044]); collecting, at the first reference sensor, a first reference signal dataset during a first time period (section [0044]); collecting, at the second reference sensor, a second reference signal dataset contemporaneously with the first time period (section [0044]); collecting, at the first EEG sensor, a first EEG signal dataset from the user referenced to the first reference signal dataset (Official notice is being taken that it is well known in the EEG signal analysis art to acquire an EEG signal from an electrode by referencing it to a signal obtained from a reference electrode), contemporaneously with the first time period; collecting, at the second EEG sensor, a second EEG signal dataset from the user referenced to the second reference signal dataset (Official notice is being taken that it is well known in the EEG signal analysis art to acquire an EEG signal from an electrode by referencing it to a signal obtained from a reference electrode), contemporaneously with the first time period; generating an aggregated EEG dataset based on the first EEG signal dataset and the second EEG signal dataset ([0061] – “For example, in one embodiment, classifier 1040 receives as input the complete feature set 1020 of acquired bio-signals and a database 1050 of training data.”); and extracting a bioparameter from the aggregated EEG dataset (sections [0030], [0054-0055], sections [0063-0064], [0073-0075], and [0077] – extracted features put into the classifier).
Kim’188 discloses all of the elements of the current invention, as discussed above, except for the first EEG signal dataset and the second EEG signal dataset being referenced to an averaged reference signal dataset. Delic’486 teaches a similar biomonitoring neuroheadset, wherein EEG electrode signals are referenced to an averaged reference signal dataset, the averaged reference signal dataset being generated by averaging a first reference signal dataset with a second reference signal dataset (page 6, section [0035] – “More complicated systems are also possible, in which the noise to subtract from a given contact electrode signal is calculated as a weighted average of signals from multiple reference electrodes.”). Delic’486 teaches that this is an alternative method to generating EEG signal datasets by referencing a signal obtained from one EEG electrode to a corresponding reference signal obtained from a corresponding first reference sensor. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Kim’188 to include generating the first and second EEG signal datasets by referencing each signal dataset to an averaged reference signal dataset, as taught by Delic’486, as it would merely be combining prior art elements according to known methods to yield predictable results. Furthermore, Kim’188 requires generating its EEG signal datasets by referencing signals obtained from the EEG sensors to a reference signal, but it fails to provide details of how the EEG signals are referenced to the reference signals. The method taught by Delic’486 provides a method by which to reference the EEG signals obtained from the EEG sensors of Kim’188 to a reference signal dataset.
	Regarding claim 2, as taught by Delic’486 (section [0035]), referencing the acquired EEG signals to the averaged reference signal dataset subtracts noise from the acquired EEG signals. Therefore, in the method of Kim’188 in view of Delic’486, the first EEG signal dataset and the second EEG signal dataset are both noise-reduced EEG signal datasets. Because the averaged reference dataset is generated based on the first reference signal dataset and the second reference signal dataset, the first noise-reduced EEG dataset and the second noise-reduced EEG dataset are produced from the first reference signal dataset and second reference signal dataset, respectively.
	Regarding claim 6, Figures 1, 6, and 7 disclose that the first subregion of the region (right ear) comprises an ear canal of the user, the first subregion of the auxiliary region (left ear) comprises a contralateral ear canal of the user, the second subregion of the region is proximal a mastoid process of a temporal bone of the user (area surrounding the right ear or along the hairline around the ear or on the neck, as disclosed in section [0035]; and the ear canal sensors of Figures 6 and 7 (sections [0043-0044]) are proximal a mastoid process of a temporal bone), and the second subregion of the auxiliary region is a mastoid process of a temporal bone of the user (area surrounding the left ear or along the hairline around the ear or on the neck, as disclosed in section [0035]; and the ear canal sensors of Figures 6 and 7 (sections [0043-0044]) are proximal a mastoid process of a temporal bone).
	Regarding claim 9, Kim’188 discloses that the bioparameter is further extracted from a set of supplemental data measured by supplemental sensors contemporaneously with the first time period (sections [0030] and [0037], section [0055] -“In parallel, other physiological measurements can be acquired and correlated with measurements from the brain, for example, heartbeat or galvanic response.”, section [0061] states that “For example, in one embodiment, classifier 1040 receives as input the complete feature set 1020 of acquired bio-signals and a database 1050 of training data.”, and section [0062] explains the advantages of using supplemental data).
	Regarding claim 10, Kim’188 teaches that the method further comprises: transmitting a combined dataset to a computing device of the user, the combined dataset comprising the extracted bioparameter and aggregated EEG dataset (section [0036] – processing of signals may be performed by processors in a remote receiver on a separate device, sections [0047-0048], and [0095], which discloses performing the method either entirely on the user’s computer, partly on the user’s computer, partly on the user’s computer and partly on a remote computer, or entirely on a remote computer); generating, at a software component executing on the computing device, an analysis of the combined dataset (sections [0036] and [0095]); receiving, at the biomonitoring headset, operation instructions transmitted by the computing device and generated based on the analysis of the combined dataset (sections [0054] – operation instructions include what songs to play/creating and continuously adapting the playlist); and operating a third device (speaker) based on the operation instructions ([0054]). 
	Regarding claim 11, Kim’188 teaches that the method further comprises: receiving, at a remote server, an aggregated EEG dataset portion and a bioparametric portion of the combined dataset (receiving the entirety of the combined dataset includes receiving a portion of the individual datasets); generating a cognitive state metric based on the aggregated EEG dataset portion and the bioparametric portion, wherein the cognitive state metric indicates a cognitive state of the user during the first time period (section [0054]); determining a stimulus to modify the cognitive state of the user, based on the cognitive state metric ([0054] and [0083]); and providing, at an output of the biomonitoring neuroheadset, the stimulus to the user ([0054] and [0083]).
	Regarding claim 12, Kim’188 discloses that the output of the biomonitoring neuroheadset comprises a speaker (sections [0008] and [0030]), wherein the stimulus comprises an audio therapy (sections [0005], [0008], [0030], and [0083] – “Music that increases alertness can be played to modify the student’s mental condition… Similarly, a person that is depressed, or stressed or prone to psychiatric, psychological or physiological anomalies such as migraines or headaches can use the device to mitigate or alleviate such conditions.”).
	Regarding claim 13, because Kim’188 performs its method continuously (sections [0054-0055], section [0074] – “This system can create a feedback loop to further train and adapt the system to more precisely predict or evolve with the user’s preference, mood and/or emotion.”, and section [0083] states that playlists are updated in real time based on the emotion/mood/preference of the user), in response to providing a stimulus to the user (the stimulus being the updated playlist), the method: generates a second aggregated EEG dataset during a second time period, extracts a second bioparameter from the second aggregated EEG dataset contemporaneously with the second time period, generates a second combined dataset based on the second aggregated EEG dataset and the second bioparameter, and generates a second cognitive state metric based on the second combined dataset, wherein the second cognitive state metric indicates a cognitive state response to the stimulus during the second time period.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’188 in view of Delic’486, as applied to claim 1, further in view of Srinivasan et al. (Heart Rate Calculation from Ensemble... – cited by Applicant).
Regarding claim 3, Regarding claims 7 and 8, Kim’188 in view of Delic’486 discloses all of the elements of the current invention, as discussed in paragraph 10 above, except for the method comprising identifying a time-varying oscillation in values of the aggregated EEG dataset, and estimating at least one of a heart rate and a heart rate variability based on the time-varying oscillation in values, wherein the at least one of the heart rate and the heart rate variability corresponds to the first time period. It is noted that section [0055] of Kim’188 discloses that its method may be used to determine heart rate (“In parallel, other physiological measurements can be acquired and correlated with measurements from the brain, for example, heartbeat or galvanic response.”), but it fails to detail how heart rate is determined. Srinivasan et al. teaches determining a heart rate value based on the blood flow time-varying oscillation in an EEG signal dataset (see TITLE, ABSTRACT). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Kim’188 in view of Delic’486 to include determining a heart rate from the aggregated EEG dataset, as taught by Srinivasan et al., as it would provide a means by which to determine heart rate.
Regarding claim 4, Srinivasan et al. discloses that the heart rate is determined based on identifying R-peaks. While the claims call for determining the heart rate by identifying a set of QRS complex sequences, Official notice is being taken that determining heart rate by identifying R-peaks is an alternate equivalent method to determining heart rate by identifying a set of QRS complex sequences. Both provide the same predictable result - calculating a heart rate based on a reoccurring marker.
Regarding claim 5, Kim’188 discloses generating a cognitive state metric for the user based on the aggregated EEG dataset and the heart rate, wherein the cognitive state metric indicates a cognitive state of the user during the first time period (section [0055] states that heartbeat (i.e. heart rate) data is acquired and correlated with measurements from the brain (EEG signals), and sections [0063-0074] go into detail about classifiers used to determine a cognitive state metric from the aggregated EEG (and heart rate) dataset; specifically, see descriptions of Figures 9 and 10).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’188 in view of Delic’486, as applied to claim 1, further in view of Warwick et al.’117 (US Pub No. 2011/0270117).
Regarding claims 7 and 8, Kim’188 in view of Delic’486 discloses all of the elements of the current invention, as discussed in paragraph 10 above, except for generating a driven right leg (DRL) signal using a DRL module of the noise reduction subsystem, and wherein generating at least one of the first noise-reduced EEG dataset and the second noise-reduced EEG dataset comprises generating the at least one of the first noise-reduced EEG dataset and the second noise-reduced EEG dataset using the driven right leg signal. Warwick et al.'117 teaches including a DRL module in a noise reduction subsystem of an EEG apparatus, wherein the DRL module generates a DRL signal from a first feedback reference location at a subregion of an ear region. Warwick et al.’117 discloses using the DRL module to reduce artifacts in the EEG signal commonly caused by nearby 60 Hz noise (page 4, section [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Kim’188 in view of Delic’486 to include generating a DRL signal from a DRL module and using the DRL signal to generate the first and second noise-reduced EEG datasets, as taught by Warwick et al.'117, since it would reduce artifacts in the EEG signals commonly caused by nearby 60 Hz noise.
In the method of Kim’188 in view of Delic’486 further in view of Warwick et al.’117, the DLR signal used to generate the first noise-reduced EEG dataset comes from a first feedback reference location at a third subregion of the region, the third subregion proximal the first and the second subregions of the region, and the DLR signal used to generate the second noise-reduced EEG dataset comes from a second feedback reference location at a third auxiliary subregion of the auxiliary region, the third auxiliary subregion proximal the first and second auxiliary subregions of the auxiliary region.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,291,977. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the US Patent is narrower in scope than claims 1 and 2 of the current invention, and encompasses all of the subject matter of claims 1 and 2 of the current invention. Therefore, any reference meeting the requirements set forth in claim 5 of the US Patent would also meet the limitations set forth in claims 1 and 2 of the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791